Citation Nr: 0719436	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  98-00 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from May 13, 1971 to 
June 9, 1971.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

By way of procedural background, it is noted that, in an 
October 2000 decision, the Board determined that new and 
material evidence was received to reopen the veteran's 
previously denied claim for service connection for a 
bilateral knee disorder and then remanded the reopened claim 
to the RO for further evidentiary development.  In an August 
2004 decision, the Board denied the veteran's claim for 
service connection for a bilateral knee disorder.

The veteran appealed the Board's August 2000 decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court").  In that 
litigation, a Joint Motion to Vacate and Remand (Joint 
Motion) was filed by the appellant and the VA General 
Counsel, averring that remand was required to afford the 
Board the opportunity to more fully discuss VAOPGCPREC 3-
2003, in which the General Counsel held that the presumption 
of soundness may be rebutted only where clear and 
unmistakable evidence demonstrated that the claimed injury or 
disease existed prior to acceptance and enrollment into 
service and was not aggravated by service.  The Joint Motion 
also found that remand was required due to the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  As set forth in 
detail below, the VCAA substantially amended existing law 
regarding the notice and assistance to be afforded claimants 
for veteran's benefits.  In an Order of November 2004, the 
Court vacated the Board's decision and remanded the matter, 
pursuant to the Joint Motion.  A copy of the Court's Order in 
this matter has been placed in the claims file.  The Board 
then remanded the veteran's claim to the RO in March 2005 and 
March 2006 for further evidentiary development.

Finally, as noted in the Board's March 2005 remand, in 
November 2001, the RO advised the veteran that the attorney 
then representing him was no longer authorized to represent 
claimants before VA, and was removed as the veteran's 
authorized representative.  The veteran was informed that he 
could continue his claim without representation or select a 
new representative to represent him with the VA.  There is no 
indication that the veteran selected a new representative for 
the VA, but the attorney removed as the veteran's 
representative signed the November 2004 joint motion and 
received a copy of the Court's November 2004 Order, 
apparently representing the veteran before the Court.  
Nevertheless, in an April 2006 letter, the RO again advised 
the veteran of his right to select a new representative in 
his case, but there is no indication he did so.


FINDINGS OF FACT

1.	While a bilateral knee disorder was not noted at the 
time the veteran entered active service, the objective 
medical evidence unequivocally establishes that his 
bilateral knee disorder existed prior to his 
examination, acceptance, and enrollment into active 
service and unequivocally establishes that it was not 
permanently made worse by service.

2.	The presumption of soundness at induction is rebutted.


CONCLUSION OF LAW

A bilateral knee disorder clearly and unmistakably preexisted 
active service, and clearly and unmistakably was not 
aggravated during military service.  38 U.S.C.A. §§ 1110, 
1111, 5103-5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  However, in the 
instant case, in April 2006 and February 2007 letters, the RO 
provided the appellant with notice consistent with the 
Court's holding in Dingess/Hartman.  Further, as the 
appellant's claim for service connection for a bilateral knee 
disorder is being denied, no disability rating or effective 
date will be assigned and, as set forth below, there can be 
no possibility of prejudice to him.  As set forth herein, no 
additional notice or development is indicated in the 
appellant's claim. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In February and October 2003, April 2005, and April 2006 
letters, the RO informed the appellant of its duty to assist 
him in substantiating his claim under the VCAA, and the 
effect of this duty upon his claim.  Clearly, substantial 
compliance with the VCAA has been achieved in the present 
case.  There can be no question as to the veteran's awareness 
of the provisions of the legislation, since a Joint Motion 
for Remand was filed with the Court after the bill became 
law, and the basis for the remand was, in part, compliance 
with the duty to assist and notice provisions of the new law.  
In addition, the Court provided him a copy of the Order 
remanding his case.  The Board afforded the veteran ample 
time in which to proffer evidence and/or argument after the 
case was returned from the Court.  In a December 2004 letter 
to the veteran, the Board solicited any additional argument 
or evidence that the veteran wished to submit.  The veteran 
did not respond to the Board's letter, although, in January 
2005 and April 2006 written statements, he set forth his 
contentions and submitted copies of previously considered 
evidence in support of his claim.

We therefore conclude that appropriate notice has been given 
in this case.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

A July 1969 medical record from E.M.N., M.D., received by the 
RO in January 1972, indicates that the veteran was seen for 
complaints of right knee pain.  The veteran said that, four 
years earlier he had a football injury to the right knee with 
some trouble since that time.  It was noted that, in June 
1969, the veteran slipped and fell while working and injured 
his right knee.  The physician said he reviewed x-rays of the 
veteran's knee and agreed with the radiology report.  The 
diagnosis was a sprain of the right knee with hypertrophic 
arthritic changes to the right knee secondary to his injury 
four years previously.  In a July 29, 1969 letter, Dr. E.N. 
stated that it was apparent that the veteran had some 
disability in his knee as a result of a previous injury.

When examined for enlistment into service in April 1971, the 
veteran denied having a painful or trick knee, his lower 
extremities were reported as normal, he was noted to be 52 
pounds overweight, and was found qualified for 
enlistment/induction into active service.  

On May 18, 1971, 5 days after entry, a clinical record 
indicates that the veteran was referred to orthopedics as he 
was unable to do knee bends and said that he had recurrent 
pain since he injured his right knee in 1963.  He also 
reported that a physician told him that he had arthritis in 
both knees.  X-rays of the veteran's knees were taken the 
next day that showed changes consistent with chronic 
recurrent trauma.  Also on May 19, 1971, the veteran was 
examined by an orthopedist who diagnosed bilateral 
chondromalacia.  It was noted that the veteran was unable to 
do knee bends and had to lose weight.

According to a May 25, 1971 orthopedic examination record, 
the veteran said that seven years earlier he sustained a 
clipping injury to his right knee and had immediate swelling 
and pain.  He indicated that he did not receive any medical 
evaluation at that time.  The veteran said that, eight months 
later, he injured his left knee playing basketball when he 
landed on his left leg and twisted his knee with significant 
swelling.  Since that time, the veteran said he experienced 
intermittent aching in both knees, the right knee greater 
than left knee.  The veteran said that on several occasions 
his right knee gave out.  He said he was able to run without 
difficulty but could not squat without pain.  On examination, 
there was no swelling and there was moderate tenderness in 
the joint line with full range of motion.  The veteran was 
unable to squat secondary to pain and there was moderate 
right patellar tenderness.  There was also quadriceps 
tightening.  The McMurray's sign was negative.  The diagnosis 
was chondromalacia patella, bilaterally, symptomatic.  It was 
noted that x-rays showed a right old tibial spine injury.  A 
June 1971 Medical Examination Board report includes a 
diagnosis of bilateral chondromalacia patella, and that the 
veteran was obese, and failed the trials of duty.  It was 
recommended that he be discharged for a condition that 
existed prior to service.  

Post service, VA medical records, dated in September 1971, 
indicate that the veteran was hospitalized for treatment of a 
four year history of right knee pain.  He gave a history of a 
high school injury that was a direct blow to his knee.   

In October 1971 written statements, two past employers 
reported that the veteran had no physical disabilities at the 
time he was employed by them, from October 1969 to July 1970, 
and from December 1970 to February 1971, respectively.

In January 1972, VA hospitalized the veteran again for right 
knee pain after he twisted and then was unable to straighten 
his knee.

According to an undated VA medical record received by the RO 
in March 1972, the veteran had chondromalacia patella that 
existed prior to service, however it appeared to have been 
aggravated by basic training at Lackland Air Force Base in 
June 1971 and was presently treated for this condition.  The 
title of the individual who signed the record is not shown.

During a March 1972 personal hearing at the RO, the veteran 
testified that in 1964, he sprained his right knee while 
playing football in junior high school.  He said his previous 
right knee injury healed and he sprained it in 1969 in a 
work-related accident from which he recovered and returned to 
work.  The veteran said that several days after he entered 
service, he hurt his right knee when he fell down some steps 
at a new dormitory.  Several days after he fell, his right 
knee swelled and, while standing in formation, his knee just 
collapsed.  He said he was taken to Fulton-Wilkins Hospital, 
told that he had chondromalacia, that there was something 
wrong with his knee, and that his kneecap might need to be 
replaced.  The veteran said that he tried physical therapy 
but it did not work.  After discharge, the veteran said that 
he tried working and his knee bothered him.  He stated that 
he could not sleep at night because of aching and when he 
awoke his knee was stiff.  He went to a VA hospital and a 
cast was placed on his knee, that did not work, and another 
one was put on.  He said that his left knee did not bother 
him at all during service.

According to March 1997 written statements from the veteran's 
grade-school friends, brother, high school principal, and a 
teacher, he did not have any problem with his knees until he 
was discharged from service.

During his March 1998 personal hearing at the RO, the veteran 
described his injury prior to service and his alleged fall 
while in basic training.  The veteran testified that he 
"probably got hit" on his right leg while playing football, 
prior to entering service, but did not receive medical 
treatment.  (See hearing transcript, page 2).  In 1969, he 
injured his right knee in a work related accident.  The 
veteran denied knee problems when he was examined for entry 
into service.  He recalled going to the infirmary and being 
told that he had chondromalacia and that the only way to 
relieve it was through surgery.  He reported that he told the 
examiners that he did not want surgery and that he was 
subsequently taken out of the training cycle.  The veteran 
said that his pain was bad enough that he had to stay off his 
feet for some days.  He said that his knees were swollen and 
tender.  After discharge, the veteran said that his knees 
were worse than when he went into service and that they were 
less functional.  He indicated that he did not have VA 
treatment for his knees until one collapsed and he required 
surgery.  The veteran said that he underwent right knee 
surgery in 1972, and left knee surgery in 1976.  He stated 
that his knees were swollen and locked and he was 
uncomfortable going up and down stairs but did not use a 
brace.

In a June 1998 letter to the veteran's then-attorney, G.C.E., 
M.D., said he found no evidence that the veteran's 
chondromalacia pre-existed his military service.  Dr. G.E. 
said the condition usually had its onset in young people 
exposed to such activities as the veteran had during military 
training.  The doctor said those activities, e.g., climbing 
stairs, caused the veteran to have knee pain for the first 
time in his life.  X-rays were taken at the time and the 
diagnosis of chondromalacia was established.

VA medical records, dated from October 1998 to July 2005, 
reflect the veteran's complaint of, and treatment for, 
bilateral knee pain, diagnosed as degenerative joint disease.

In August 2001, the veteran underwent VA orthopedic 
examination.  According to the examination report, the 
examining physician reviewed the veteran's medical records, 
including the July 1969 letter from Dr. E.N., the veteran's 
March 1972 hearing testimony indicating he sprained his right 
knee during football in 1964, and the service and post 
service medical records.  The examiner said chondromalacia 
patella was diagnosed on May 27, 1971 and veteran's VA 
medical records describing bilateral knee treatment records 
started in 1972.  

Upon review clinical examination and review of x-rays, the 
diagnosis was degenerative arthritis, tricompartmental of 
both knees.  In the VA examiner's opinion, the physician was 
unable to relate the findings in the veteran's knees to 
injuries sustained in service.  The VA examiner said that the 
record indicated that the veteran had pre-existing knee 
injuries prior to service and the veteran's record, 
substantiated by medical entries, indicated that he did not 
have specific episodes of trauma other than ordinary knee 
usage, what was termed a trial of duty (in service), that the 
veteran's records indicate he failed.  Thus, the VA examiner 
concluded that, based on the veteran's record, his condition 
was not permanently aggravated by military service. 

A January 2004 VA medical record reveals that the veteran 
complained of bilateral knee pain that was worse on the left.  
He had trouble getting up from a chair and getting out of the 
bathtub.  The veteran complained of swelling, bilaterally.  
On examination, there was no knee effusion.  The right knee 
revealed crepitance on range of motion, tenderness over both 
joint lines, negative drawer signs, and no instability of 
collateral ligaments.  The left knee revealed tenderness over 
the medial joint line, crepitance on simple range of motion, 
negative drawer signs, and intact collateral ligaments.  The 
assessment was bilateral knee pain.

Magnetic resonance imaging (MRI) tests of the veteran's knees 
were performed by VA in March 2004.  Results of the MRI of 
his left knee included extensive tricompartmental 
degenerative changes with patella baja identified.  There was 
moderate joint effusion seen.  The impression was 
tricompartmental degenerative changes with complex tears of 
the medial and lateral menisci with grade 4 chondromalacia, 
as well as grade 3 changes of the medial compartment; 
moderate joint effusion; and patella baja.  Results of the 
MRI of the veteran's right knee included moderate 
tricompartmental degenerative changes seen with loss of joint 
space at all three compartments.  There was mild to moderate 
joint effusion seen.  The impression was tricompartmental 
degenerative changes with complex tears of the lateral 
menisci and grade 4 chondromalacia changes in the lateral 
compartment; grade 3 chondromalacia of the patellofemoral and 
medial compartment; and moderate joint effusion.

In an April 2004 written statement, the VA physician who 
prepared the January 2004 record, described above, indicated 
that the veteran said that, during basic training, he was 
assigned to a special unit for which physical fitness 
activities such as calisthenics and running were even more 
intense than in regular basic training.  The veteran reported 
that within two years of discharge from the service, he 
developed knee problems.  This VA physician then stated that, 
with this sequence of events in this time frame, it would not 
be unreasonable to think that the veteran's knee problems 
were aggravated by intense physical activities in the 
military.

In October 2006, the veteran underwent another VA orthopedic 
examination.  According to the examination report, the 
examiner reviewed the veteran's medical records.  The 
veteran's history of service for 30 days in 1971 was noted 
and that he was discharged after his knee collapsed after 
performing basic training calisthenics.  Prior to that, it 
was noted that the veteran played football and was said to 
have had chondromalacia of the knees before his in-service 
injury.  The veteran worked as a counselor until 1998 and 
retired.  He currently had daily knee symtoms with constant 
aching.  He was unable to squat, bend, or crawl because of 
pain and swelling for which he took prescribed medication.  
The veteran had left knee surgery in 1972 after he tore a 
tendon loose and it was surgically reattached.  He later had 
a right knee cartilage tear laterally that was surgically 
repaired in 1976.  

Further, upon examination, it was noted that a computed 
tomography (CT) of the veteran's left knee showed 
degenerative changes in the medial and lateral compartments 
more so medially with some spurring and narrowing.  The knee 
was in normal alignment.  The CT of the right knee showed 
severe degenerative change in the lateral compartment with 
spurring narrowing sclerosis and roughening of the condyle.  
The lateral of the right knee showed degeneration on the 
lateral femoral condyle with spurring, roughening, and 
sclerosis.  The lateral of the left knee showed 
patellofemoral changes most notable with spurring and 
roughening and some roughening on the femoral condyles.  The 
clinical diagnosis was bilateral knee degenerative arthritis.

In the VA examiner's opinion, the veteran had bilateral 
degenerative arthritis that was less likely than not caused 
by military sevice, as the veteran was only in service for 30 
days, and his knee collapsed after his doing calisthenics 
that he was obviously unable to do at the time of injury in 
service.  The VA examiner said that the veteran had previous 
problems when he played football in school prior to service 
time.  The VA examiner further opined that the veteran had a 
"natural progression of degenerative arthritis due to age, 
time, wear, and obesity and that he had underlying cause for 
this prior to entering service" that, in the examiner's 
opinion, "did not significant[ly] affect his condition as of 
this date".  

III. Legal Analysis

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304 (2006); VAOPGCPREC 3-2003.

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

The burden is on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that a condition 
was both preexisting and not aggravated by service.  
VAOPGCPREC 3-2003.  

In sum, the law as recently interpreted under Cotant v. 
Principi, 17 Vet. App. at 116 and VAOPGCPREC 3-2003 mandates 
that, to rebut the presumption of sound condition upon entry 
into service under 38 U.S.C.A. § 1111, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  See Wagner v. Principi, 370 F.3d. 
at 1096.

During the pendency of this appeal the regulation governing 
the presumption of soundness and aggravation was revised, 
effective May 4, 2005.  See 70 Fed. Reg. 23,027-29 (May 4, 
2005) (codified at 38 C.F.R. § 3.304(b)).  The amended 
regulation conforms to the Federal Circuit precedent in 
Wagner v. Principi, supra, requiring that VA, rather than the 
claimant, bear the burden of proving that the disability at 
issue preexisted entry into service and that the disability 
was not aggravated by service before the presumption of 
soundness on entrance into active service may be rebutted.

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  Here, the veteran and his 
representative were not provided with a copy of the new 
regulation; however, as noted above, in the November 2004 
joint motion, the veteran and the VA General Counsel averred 
that remand was required, in part, in light of the holding 
rendered in Wagner v. Principi.  Thus, the veteran and his 
then-attorney were well aware of the Wagner decision and its 
impact.  The Board is of the opinion that all due process 
requirements were met in this regard.

The veteran maintains that he has a bilateral knee disorder 
that was permanently aggravated as a result of an injury 
sustained during military service.

In this case, when examined for induction in April 1971 the 
veteran was not noted to have a bilateral knee disorder and 
he was found qualified for active service.  However, in 
January 1972, the veteran submitted a July 1969 private 
medical record that describes his treatment for right knee 
pain and the physician's review of x-rays upon which the 
diagnosis of hypertrophic arthritic changes in the right knee 
secondary to injury four years earlier was made.  The 
veteran's medical records, shortly after entry into service, 
and his written statements in the record indicate that he 
sustained a right knee football injury in 1963 or so, and 
reinjured that knee in June 1969.  He also evidently 
sustained left knee trauma while playing football.  In 
addition, the veteran was afforded a VA examination in 
October 2006 in connection with his knees.  As part of his 
review, the October 2006 VA examiner examined the veteran, 
reviewed his medical records, and stated that the veteran had 
pre-existing bilateral knee pathology secondary to playing 
football that occurred prior to his induction into the 
service.  This finding is entirely consistent with that of 
the August 2001 VA examiner who also opined that the veteran 
had knee injuries prior to entering service.  

Based on the foregoing, the Board concludes that the 
veteran's bilateral knee condition clearly existed prior to 
service.  Crowe v. Brown, 7 Vet. App. 238 (1994); VAOPGCPREC 
3-2003.  The objective evidence of record is clear and 
unmistakable that the veteran's bilateral knee condition 
existed prior to service and clear and unmistakable that it 
was not permanently worsened or aggravated by service.  
Accordingly, the presumption of soundness at induction is 
rebutted.  Further discussion of the aggravation matter 
follows.

As noted above, regulations next provide that when a 
condition is properly found to have been preexisting, either 
because it was noted at entry or because pre-existence was 
demonstrated by clear and unmistakable evidence, such 
condition will be considered aggravated by active service 
where there is an increase in the disability during such 
service, unless there is a specific finding that the increase 
in the disability is due to the natural progress of the 
disease.

Here, the veteran testified that in service he had knee pain 
after he fell down several stairs at a dormitory shortly 
after entering service during basic training and that a few 
days later his knee collapsed while he was doing calisthenics 
or standing in formation.  He said he sought medical 
attention, was told that he had chondromalacia and would need 
knee surgery, and ultimately accepted discharge.

The veteran's service medical records reflect that five days 
after entering service, the veteran was seen with complaints 
of knee pain.  X-rays taken at the time showed evidence of 
changes consistent with chronic recurrent trauma.  The record 
further indicates that the veteran was discharged from the 
service based on Medical Board Proceedings indicating that he 
suffered chondromalacia of both knees.  At no time is there a 
history of falling down steps.  A knee is reported to have 
given out following some standing in formation, but it is not 
shown that there was additional injury to the knee.  It is 
shown to have given out prior to service and no superimposed 
trauma is indicated.

After service, the medical record indicates that starting in 
1971, the veteran sought treatment for his knee pain.  Since 
that time, the veteran's knee conditions worsened, and he has 
told examiners that he underwent knee surgeries in 1972 and 
1976.

In August 2001, a VA examiner reviewed the veteran's medical 
records, performed a clinical examination, and then opined 
that he was unable to relate the veteran's knee findings to 
injuries sustained in service.  That examiner further stated 
that the record indicated the veteran had exisiting knee 
injuries prior to service and the record, substantiated by 
medical entries, also indicated that the veteran did not have 
specific episodes of trauma, other than ordinary knee usage.  
The VA examiner opined that based on the veteran's record, 
his knee condition was not permanently aggravated by military 
service.  

In October 2006, the veteran was afforded a second VA 
orthopedic examination by a physician who also examined the 
veteran's medical records and performed a clinical 
examination.  Then, that examiner opined that the veteran had 
bilateral degenerative arthritis that was less likely than 
not caused by military service, as the veteran was only in 
service for 30 days and his knee collapsed after doing 
calisthenics that he was obviously unable to do at the time 
of injury in service.  The examiner found that the veteran 
had previous problems when he played football in school prior 
to service.  This examiner opined that the veteran had a 
natural progression of degenerative arthritis due to age, 
time, wear, and obesity, and that he had underlying cause for 
this prior to entering service that did not significantly 
affect his current condition.   

In light of the foregoing, the Board finds that service 
connection is not warranted for a bilateral knee condition.  
In reaching this determination, the Board notes that the 
veteran's service and post-service medical records, as well 
as his written and oral statements, clearly indicate, and the 
October 2006 VA examiner clearly found, that the veteran's 
knee disorders preceded his enlistment in the military.  The 
medical evidence is therefore clear that that veteran's left 
and right knee disorder existed prior to his military service 
and were not aggravated therein.  38 U.S.C.A. § 1111.

The Board also notes that the October 2006 VA examiner, who 
reviewed the claims file, also found, without equivocation, 
that the veteran's left and right knee conditions were not 
aggravated by service, but rather experienced a natural 
progression of the existing disorder.  The August 2001 VA 
examiner reviewed all of the veteran's pre and post service 
medical records and similarly concluded that the veteran's 
currently diagnosed bilateral degenerative arthritis of the 
knees existed prior to service and was not permanently 
aggravated by military service  

In support of his claim, the veteran would rely on Dr. G.E.'s 
June 1998 statement to the effect that the veteran's knee 
disability did not exist prior to service, the April 2004 
statement from the VA clinic physician to the effect that it 
would not be unreasonable to think that the veteran's knee 
problems were aggravated by intense physical activity in 
service, and the VA medical record received in March 1972 on 
which it was noted that the veteran had chondromalacia 
patella that existed prior to service and appeared to have 
been aggravated by basic training in service.

Service connection may not be predicated on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; see 
Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an examining 
physician's opinion to the effect that he cannot give a "yes" 
or "no" answer to the question of whether there is a causal 
relationship between one disorder and another is "non- 
evidence"); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by in- 
service events is insufficient to establish service 
connection).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

Here, the Board gives greater weight to the opinion of the 
October 2006 VA examiner who thoroughly reviewed the 
veteran's claims file and noted much of the veteran's medical 
history in his report.  The 2006 VA examination report is 
lengthy and detailed, and contains compelling explanations 
for the examiner's conclusions.  Based on this review, and 
his examination of the veteran, the recent VA examiner 
concluded that the veteran's preexisting bilateral knee 
condition was not aggravated by military service.  Here, the 
Board finds the October 2006 VA examiner's report to be most 
persuasive, and thus accords it greater probative value.  
Where a medical expert has fairly considered all the 
evidence, his opinion may be accepted as an adequate 
statement of the reasons and bases for a decision when the 
Board adopts such an opinion. Wray v. Brown, 7 Vet. App. 488, 
493 (1995).  The Board does, in fact, adopt the October 2006 
VA examiner's opinion on which it bases its determination 
that service connection for bilateral knee disorder is not 
warranted.  See also Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192- 93 (1992) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence").

As set forth above, service connection may not be based on 
speculation or remote possibility.  The VA record received in 
March 1972 indicates that the veteran had chondromalacia 
patella that appeared to have been aggravated by basic 
training, although it is not clear the record was prepared by 
a physician, and the April 2004 statement from the VA clinic 
physician indicates that the veteran gave a history of being 
assigned to a special unit in service for which physical 
fitness activities such as calisthenics and running were even 
more intense that in regular basic training.  Within two 
years of discharge, the doctor said the veteran developed 
knee problems that required surgery.  This VA physician then 
said that "[w]ith this sequence of events in this time 
frame, it would not be unreasonable to think that [in the 
veteran's] case knee problems were aggravated by intense 
physical activities in the military."  However, an opinion 
noting that the veteran's condition can be aggravated, or his 
medical history suggests aggravation, is generally 
insufficient to form a basis for a grant of service 
connection.  38 C.F.R. § 3.102.  See, e.g., Morris v. West, 
13 Vet. App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" suffering from schizophrenia deemed speculative); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (private 
physician's opinion that veteran's preexisting service-
related condition may have contributed to his ultimate demise 
too speculative, standing alone, to be deemed new and 
material evidence to reopen cause of death claim); see also, 
Perman; Obert; and Stegman, supra.

More probative in the Board's opinion is the report of the 
October 2006 VA examiner who thoroughly reviewed the 
veteran's medical records and examined him and provided a 
detailed explanation of his findings.  This VA examiner 
concluded that the veteran's pre-existing bilateral knee 
disorder was not aggravated during military service.

Nor does the June 1998 statement from Dr. G.E. support the 
veteran's case.  This doctor found no evidence that the 
veteran's chondromalacia existed prior to service and that 
the condition usually had its onset in young people exposed 
to activities such as the veteran during military training."  
See e.g., Black v. Brown, 5 Vet. App. 177, 180 (1995) 
(suggesting that a medical opinion is inadequate when it is 
unsupported by clinical evidence). 

While the findings of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
An initial review of Dr. G.E.'s June 1998 written statement 
might appear to support the appellant's claim, but a close 
analysis shows it does not.  The opinion is both equivocal 
and speculative and, at most, does little more than propose 
that it is possible that the veteran has bilateral 
chondromalacia due to repetitive climbing activity in 
service.  The physician does not factually establish or 
explain the sequence of medical causation using the facts 
applicable in the veteran's case.  Such speculation is not 
legally sufficient to establish service connection.  See 
Stegman v. Derwinski, 3 Vet. App. at 230; Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992). 

In this case, the Board finds that the medical evidence is 
clear and that the presumption of soundness has been 
rebutted.  The veteran's bilateral knee condition was found 
to be preexist service and not be aggravated by service.  As 
noted above, the Court has stated that "the standard of proof 
for rebutting the presumption of soundness is not merely 
evidence that is cogent and compelling, i.e., a sufficient 
showing, but evidence that is clear and unmistakable, i.e., 
undebatable . . . [and] the question is not whether the 
Secretary has sustained a burden of producing evidence, but 
whether the evidence as a whole, clearly and unmistakably 
demonstrates that the injury or disease existed prior to 
service."  Cotant v. Principi, 17 Vet. App. at 132 (quoting 
from Vanerson v. West, 12 Vet. App. 254, 261 (1999)).

Thus, the probative and objective medical evidence of record 
clearly and unmistakably demonstrates that the veteran's pre-
existing bilateral knee disorder was not permanently 
aggravated by during military service.  See VAOPGCPREC 3-
2004.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The Court has made this clear in numerous cases.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
There is no evidence showing, and the veteran does not 
assert, that he has had sufficient medical training to 
provide competent medical evidence as to the etiology of his 
claimed bilateral knee disorder.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed bilateral knee disorder.  The preponderance 
of the evidence is therefore against the appellant's claim of 
entitlement to service connection for a bilateral knee 
disorder.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for a 
bilateral knee disorder is not warranted.


ORDER

Service connection for a bilateral knee disorder is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


